--DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 20, 21, and 22 are objected to because of the following informalities:   
Claim 1 recites “geotags of data”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “geotags of the data”.
Claim 1 recites “analyzing data”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “analyzing the data”.
Claims 10, 20, 21, and 22 recite “configured to pars user requests”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “configured to parse user requests”.
Claims 1-5, and 11-16 are objected to for reciting S1, S2, etc. Claim limitations are not required to be order specific. S1, S2 etc. in the claims could cause confusion because the S1, S2 indicate an ordering. See MPEP §2111.01 (II).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “a data acquiring module, configured to”.
Claims 6-7 recite “a map constructing module, configured to”.
Claims 6, 8, and 17 recite “a resource correlation module, configured to”.
Claims 6, 9, and 18-19 recite “a resource recommendation module, configured to”.
Claims 6, 10, and 20-22 recite “a user access module, configured to”.
Claim 7 recites “a geotag module, configured to” and “a theme indexing module, configured to”.
Claims 8 and 17 recite “a map layer analysis module, configured to” and “a boundary filtering module, configured to”.
Claims 9 and 18-19 recite “a time sequence analysis module, configured to” and “a path analysis module, configured to” and “a resource evaluation module, configured to” and “an intelligence learning guidance module, configured to”.

The claims lack written description because the modules are not defined. The term “configured to” does not appear to be sufficiently described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "each analysis theme" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term "clearly" in claim 7 is a relative term which renders the claim indefinite.  The term "clearly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-13, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willcox  (US 20170316528 A1).

Regarding Claim 1, Willcox discloses a method for analyzing educational big data on the basis of maps ([0008]: a method for generating an educational map), wherein the method comprises: 
S1: acquiring and classifying educational resource data ([0052]: At block 200, initial data are imported directly or indirectly into the client computer; [0017]: generate relationships among the one or more entities), and 
(Fig.1, database 130) according to certain data structures ([0052]: The system parses this initial data file into a structured format stored in memory at block 201); 
S2: acquiring geotags of data, ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map)
constructing theme map layers ([0041]: FIG. 23 is a system overview depicting layering to compose educational data) for each analysis theme ([0045]: This system enables rich interactive capabilities and deep analysis of entities and entity relationships [The Examiner interprets the entities as the analysis themes]; [0054]: Upon import, the system can automatically extract the number and types of entities 12 of the data (of types Class, Department and Institution), 
classifying (Fig.4, [0056]: In block 305, the software creates an entity object and assigns to it all its parsed properties), and 
indexing the data according to the analysis themes (Fig. 4, [0056]: In block 304, the software looks up the property name of the line part by matching its index value to that in the header row); 
loading the data to the corresponding theme map layers ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), and 
superimposing the theme map layers onto base maps to form data maps and  ([0111]: In an illustrative example, the system can superimpose a layer on top of an original layer on the map); 
([0112]: Composition analyses can then be run on this layering [of the analysis themes]) and
acquiring theme analysis results ([0112]: The result can then be highlighted on the relevant nodes or edges); 
extracting the data of the multiple theme map layers ([0054]: the system can automatically extract the number and types of entities 12 of the data) in target regions ([0056]: Each column has a string of IDS that denote the target entity) according to the geotags of the data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map), 
fusing the data ([0067]: In an illustrative example, nodes can be combined and replaced with a single node), and 
acquiring region analysis results ([0084]: Map search can filter and rank results based on one or a plurality of the following metrics:… physical proximity); 
S4: analyzing users according to learning time sequences and/or learning paths and
acquiring learning preference of the users (Fig. 17, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); and 
S5: combining the learning preference of the users according to content of user requests ([0067]: In an illustrative example, nodes can be combined and replaced with a single node… To combine nodes, a hierarchy deriving from the data or user-specified can be used),
searching the region analysis results in response to the user requests, and presenting request results on the maps ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 2, Willcox discloses the method for analyzing the educational big data on the basis of the maps as claimed in claim 1, wherein the step S2 comprises 
S21: acquiring the geotags of the data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and
clearly defining geographical forms and/or locations according to the geotags ([0085]: the system can detect the user's physical location); 
S22: establishing theme indexes according to analysis themes (Fig. 4, [0056]: In block 303, the software splits each line into its constituent parts, delimited by a value. In block 304, the software looks up the property name of the line part by matching its index value to that in the header row. In block 305, the software creates an entity object and assigns to it all its parsed properties [The Examiner interprets the entities as the analysis themes]) and 
loading the data to different theme map layers through the indexes ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map); and 
S23: configuring and loading a visual property and/or a symbol pattern for each theme layer ([0119]: The user can specify which property of an entity should display as the node label, font styles of labels or customize which labels show at a given zoom level) and 
(Fig. 2, [0052]: the system can produce three outputs: mapped data 204 in value-delimited form; mapped data 205 in JSON form… and visual educational map 206).

Regarding Claim 3, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 1, wherein the step S3 comprises: 
S31: loading the theme map layers to the base maps for visual presentation ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure. Maps 84, 85 and 86 are shown in the same window), 
creating a plurality of sub map layers of the theme map layers ([0042]: FIG. 24 is a system overview depicting layering to compose educational data from multiple sources on a plurality of educational maps) according to time sequence nodes (Fig. 17, [0094]: The time duration of the route then can be an estimated required time to complete all prerequisite nodes), 
configuring observation timelines to control visual properties of the sub map layers, and acquiring the theme analysis results of the theme map layers ([0108] FIG. 22 is a learning outcome map depicting student traffic analytics… The traffic can indicate… time taken to complete, or any other metrics of student success); 
S32: loading the base maps, mapping target data into the base maps ([0020]: FIG. 2 is a flowchart depicting a mapping process) according to geographic coordinates (Fig. 1, [0048]: the system can include a… GPS sensor for determining current position of the computer 110; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
(Fig. 16, current area 63), and 
filtering data matched with the target data ([0084]: Map search can filter and rank results based on one or a plurality of the following metrics… physical proximity) and
 displaying the data on the maps (Fig. 10, Fig. 16, [0008]: display the visual educational map); 
S33: dividing an educational map into a plurality of learning units (Fig. 10, [0067]: In the example, the nodes are departments, subjects and modules, but they could be learning objectives, learning outcomes, certifications, degrees, topics, institutions, or any other packaged units of educational data), 
loading data of each learning unit ([0067]: FIG. 10 is an example of an entity hierarchy depicting system entity modeling)
counting learning data of each user in the current learning unit, performing a single analysis or a cross analysis according to data categories ([0108]: FIG. 22 is a learning outcome map depicting student traffic analytics according to one or more aspects of the disclosure. The “traffic” between outcome 81 and outcome 82 can be the number of students who have accomplished outcome 1 and are currently learning to achieve outcome 2, as shown by label 83), and 
performing learning evaluation according to analysis results ([0107]: This non-obvious application has many useful cases: a capability to run real time analyses to see what learners are doing and be able to make real time business decisions based on these analyses); 
([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), 
acquiring and fusing data information of the target regions (Fig. 16, current area 63) on different theme map layers at a same time (Fig. 23, [0110]: Maps 84, 85 and 86 are shown in the same window, as opposed to having to open different windows for each different map, as shown in FIG. 24), 
analyzing the fused data in the target regions, and obtaining analysis results of the target regions ([0112]: Composition analyses can then be run on this layering… The result can then be highlighted on the relevant nodes or edges); 
S35: determining a buffer region (Fig. 16, current area 63) by utilizing geographic coordinates of the target data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node),
performing data query of different theme map layers for the buffer region ([0035]: FIG. 17 is an illustrative example of routes within a competency map depicting system route-query features),
establishing a space relationship between target data and different theme map layers ([0111]: the system can superimpose a layer on top of an original layer on the map. Every layer is rendered on the map such that displayed information does not overlap [established space relationship]), 
([0052]: the system updates the visual map in real-time [time relationship/time sequence changes] by recalculating the positions of nodes and entities on the map [space relationship].

Regarding Claim 4, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 1, wherein the step S4 comprises 
S41: performing a time sequence analysis of learning resources and learning effects (Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data ([0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquiring learning resource evaluation results ([0090]: In the case when the map has directed edges among nodes, the prerequisite nodes to the result node can also be highlighted, enabling the user to see the entire path required to achieve the result node); 
S42: performing a path analysis of the learning paths and/or learning resources and acquiring learning path features ([0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
S43: generating and planning for at least one learning path and/or generating and recommending the learning resources according to the learning path features and/or the learning resource evaluation results ([0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
S44: sorting real-time learning path planning and/or learning resource recommendation by combining a real-time location ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user ([0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 6, Willcox discloses a system for analyzing educational big data on the basis of maps, wherein the system comprises: 
a data acquiring module (Fig. 1, system 100), configured to acquire and classify educational resource data ([0052]: At block 200, initial data are imported directly or indirectly into the client computer; [0017]: generate relationships among the one or more entities) and 
store the educational resource data into databases (Fig.1, database 130) according to certain data structures ([0052]: The system parses this initial data file into a structured format stored in memory at block 201); 
a map constructing module (Fig. 1, system 100), configured to acquire geotags of data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map [geotags are included in the GPS data]), 
([0041]: FIG. 23 is a system overview depicting layering to compose educational data) for each analysis theme ([0045]: This system enables rich interactive capabilities and deep analysis of entities and entity relationships; [0054]: Upon import, the system can automatically extract the number and types of entities 12 of the data (of types Class, Department and Institution [The Examiner interprets the entity types as the analysis themes]), 
classify (Fig.4, [0056]: In block 305, the software creates an entity object and assigns to it all its parsed properties) and 
index the data according to the analysis themes (Fig. 4, [0056]: In block 304, the software looks up the property name of the line part by matching its index value to that in the header row), 
load the data to the corresponding theme map layers, and superimpose the theme map layers onto base maps to form data maps ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map); 
a resource correlation module (Fig. 1, system 100), configured to analyze data of the theme map layers according to the analysis themes ([0112]: Composition analyses can then be run on this layering [of the analysis themes]) and 
acquire theme analysis results ([0112]: The result can then be highlighted on the relevant nodes or edges); 
extract the data of the multiple theme map layers ([0054]: the system can automatically extract the number and types of entities 12 of the data)  in target regions ([0056]: Each column has a string of IDS that denote the target entity) according to the geotags of the data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map [geotags are included in the GPS data]), 
fuse the data ([0067]: In an illustrative example, nodes can be combined and replaced with a single node), and 
acquire region analysis results ([0084]: Map search can filter and rank results based on one or a plurality of the following metrics:… physical proximity); 
a resource recommendation module (Fig. 1, system 100), configured to analyze users according to learning time sequences and/or learning paths and acquire learning preference of the users (Fig. 17, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); and 
a user access module (Fig. 1, system 100), configured to combine the learning preference of the users according to content of user requests, search the region analysis results in response to the user requests, and present request results on the maps ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 7, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 6, wherein the map constructing module comprises: 
a geotag module (Fig. 1, system 100), configured to acquire the geotags of the data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map [geotags are included in the GPS data]) and 
([0085]: the system can detect the user's physical location); 
a theme indexing module (Fig. 1, system 100), configured to establish theme indexes according to analysis themes (Fig. 4, [0056]: In block 303, the software splits each line into its constituent parts, delimited by a value. In block 304, the software looks up the property name of the line part by matching its index value to that in the header row. In block 305, the software creates an entity object and assigns to it all its parsed properties [The Examiner interprets the entities as the analysis themes]) and 
load the data to different theme map layers through the indexes ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map); and 
a map visualization module (Fig. 1, system 100), configured to configure and load a visual property and/or a symbol pattern for each theme layer ([0119]: The user can specify which property of an entity should display as the node label, font styles of labels or customize which labels show at a given zoom level) and 
form the data maps (Fig. 2, [0052]: the system can produce three outputs: mapped data 204 in value-delimited form; mapped data 205 in JSON form… and visual educational map 206).

Regarding Claim 8, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 6, wherein the resource correlation module comprises: 
a map layer analysis module (Fig. 1, system 100), configured to load the theme map layers to the base maps for visual presentation ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure. Maps 84, 85 and 86 are shown in the same window), 
create a plurality of sub map layers of the theme map layers ([0042]: FIG. 24 is a system overview depicting layering to compose educational data from multiple sources on a plurality of educational maps) according to time sequence nodes (Fig. 17, [0094]: The time duration of the route then can be an estimated required time to complete all prerequisite nodes), 
configure observation timelines to control visual properties of the sub map layers, and acquire the theme analysis results of the theme map layers ([0108] FIG. 22 is a learning outcome map depicting student traffic analytics… The traffic can indicate… time taken to complete, or any other metrics of student success); 
a boundary filtering module (Fig. 1, system 100), configured to load the base maps, map target data into the base maps ([0020]: FIG. 2 is a flowchart depicting a mapping process) according to geographic coordinates (Fig. 1, [0048]: the system can include a… GPS sensor for determining current position of the computer 110; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
acquire and classify all data within a boundary range according to the boundary range of the current target data (Fig. 16, current area 63), and 
filter data matched with the target data ([0084]: Map search can filter and rank results based on one or a plurality of the following metrics… physical proximity) and 
display the data on the maps (Fig. 10, Fig. 16, [0008]: display the visual educational map); 
(Fig. 1, system 100), configured to divide an educational map into a plurality of learning units (Fig. 10, [0067]: In the example, the nodes are departments, subjects and modules, but they could be learning objectives, learning outcomes, certifications, degrees, topics, institutions, or any other packaged units of educational data), 
load data of each learning unit ([0067]: FIG. 10 is an example of an entity hierarchy depicting system entity modeling), 
count learning data of each user in the current learning unit, and perform a single analysis or a cross analysis according to data categories ([0108]: FIG. 22 is a learning outcome map depicting student traffic analytics according to one or more aspects of the disclosure. The “traffic” between outcome 81 and outcome 82 can be the number of students who have accomplished outcome 1 and are currently learning to achieve outcome 2, as shown by label 83), and 
perform learning evaluation according to analysis results ([0107]: This non-obvious application has many useful cases: a capability to run real time analyses to see what learners are doing and be able to make real time business decisions based on these analyses); 
a map layer fusing module (Fig. 1, system 100), configured to fuse the theme map layers to accomplish information extraction of the multiple theme map layers ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), 
acquire and fuse data information of the target regions on different theme map layers at a same time (Fig. 23, [0110]: Maps 84, 85 and 86 are shown in the same window, as opposed to having to open different windows for each different map, as shown in FIG. 24), 
([0112]: Composition analyses can then be run on this layering… The result can then be highlighted on the relevant nodes or edges); and 
a correlation analysis module (Fig. 1, system 100), configured to determine a buffer region (Fig. 16, current area 63) by utilizing geographic coordinates of the target data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
perform data query of different theme map layers for the buffer region ([0035]: FIG. 17 is an illustrative example of routes within a competency map depicting system route-query features), 
establish a space relationship between target data and different theme map layers ([0111]: the system can superimpose a layer on top of an original layer on the map. Every layer is rendered on the map such that displayed information does not overlap [established space relationship]),
determine a space and time relationship between target data and different theme map layer data according to time sequence changes ([0052]: the system updates the visual map in real-time [time relationship] by recalculating the positions of nodes and entities on the map; [0111]: Every layer is rendered on the map such that displayed information does not overlap [established space relationship]).

Regarding Claim 9, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 6, wherein the resource recommendation module comprises: 
a time sequence analysis module (Fig. 1, system 100), configured to perform a time sequence analysis of learning resources and learning effects (Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data ([0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquire learning resource evaluation results ([0090]: In the case when the map has directed edges among nodes, the prerequisite nodes to the result node can also be highlighted, enabling the user to see the entire path required to achieve the result node); 
a path analysis module (Fig. 1, system 100), configured to perform a path analysis of the learning paths and/or learning resources and acquire learning path features ([0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
a resource evaluation module (Fig. 1, system 100), configured to generate and plan for at least one learning path and/or generate and recommend the learning resources according to the learning path features and/or the learning resource evaluation results ([0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
an intelligence learning guidance module (Fig. 1, system 100), configured to sort real-time learning path planning and/or learning resource recommendation by combining a real-time ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user ([0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 11, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 2, wherein the step S3 comprises: 
S31: loading the theme map layers to the base maps for visual presentation ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure. Maps 84, 85 and 86 are shown in the same window), 
creating a plurality of sub map layers of the theme map layers ([0042]: FIG. 24 is a system overview depicting layering to compose educational data from multiple sources on a plurality of educational maps) according to time sequence nodes (Fig. 17, [0094]: The time duration of the route then can be an estimated required time to complete all prerequisite nodes), 
configuring observation timelines to control visual properties of the sub map layers, and acquiring the theme analysis results of the theme map layers ([0108] FIG. 22 is a learning outcome map depicting student traffic analytics… The traffic can indicate… time taken to complete, or any other metrics of student success); 
([0020]: FIG. 2 is a flowchart depicting a mapping process) according to geographic coordinates (Fig. 1, [0048]: the system can include a… GPS sensor for determining current position of the computer 110; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
acquiring and classifying all data within a boundary range according to the boundary range of the current target data (Fig. 16, current area 63), and 
filtering data matched with the target data ([0084]: Map search can filter and rank results based on one or a plurality of the following metrics… physical proximity) and 
displaying the data on the maps (Fig. 10, Fig. 16, [0008]: display the visual educational map); 
S33: dividing an educational map into a plurality of learning units (Fig. 10, [0067]: In the example, the nodes are departments, subjects and modules, but they could be learning objectives, learning outcomes, certifications, degrees, topics, institutions, or any other packaged units of educational data), 
loading data of each learning unit ([0067]: FIG. 10 is an example of an entity hierarchy depicting system entity modeling), 
counting learning data of each user in the current learning unit, performing a single analysis or a cross analysis according to data categories ([0108]: FIG. 22 is a learning outcome map depicting student traffic analytics according to one or more aspects of the disclosure. The “traffic” between outcome 81 and outcome 82 can be the number of students who have accomplished outcome 1 and are currently learning to achieve outcome 2, as shown by label 83), and 
([0107]: This non-obvious application has many useful cases: a capability to run real time analyses to see what learners are doing and be able to make real time business decisions based on these analyses); 
S34: fusing the theme map layers to accomplish information extraction of the multiple theme map layers ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), 
acquiring and fusing data information of the target regions (Fig. 16, current area 63) on different theme map layers at a same time (Fig. 23, [0110]: Maps 84, 85 and 86 are shown in the same window, as opposed to having to open different windows for each different map, as shown in FIG. 24), 
analyzing the fused data in the target regions, and obtaining analysis results of the target regions ([0112]: Composition analyses can then be run on this layering… The result can then be highlighted on the relevant nodes or edges); 
S35: determining a buffer region (Fig. 16, current area 63) by utilizing geographic coordinates of the target data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node),
 performing data query of different theme map layers for the buffer region ([0035]: FIG. 17 is an illustrative example of routes within a competency map depicting system route-query features), 
establishing a space relationship between target data and different theme map layers ([0111]: the system can superimpose a layer on top of an original layer on the map. Every layer is rendered on the map such that displayed information does not overlap [established space relationship]), 
determining a space and time relationship between target data and different theme map layer data according to time sequence changes ([0052]: the system updates the visual map in real-time by recalculating the positions of nodes and entities on the map).

Regarding Claim 12, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 2, wherein the step S4 comprises 
S41: performing a time sequence analysis of learning resources and learning effects (Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data ([0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquiring learning resource evaluation results; 
S42: performing a path analysis of the learning paths and/or learning resources and acquiring learning path features ([0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
S43: generating and planning for at least one learning path and/or generating and recommending the learning resources according to the learning path features and/or the learning resource evaluation results ([0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user ([0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 13, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 3, wherein the step S4 comprises 
S41: performing a time sequence analysis of learning resources and learning effects (Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data ([0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquiring learning resource evaluation results; 
S42: performing a path analysis of the learning paths and/or learning resources and acquiring learning path features ([0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
S43: generating and planning for at least one learning path and/or generating and recommending the learning resources according to the learning path features and/or the learning ([0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
S44: sorting real-time learning path planning and/or learning resource recommendation by combining a real-time location ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user ([0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 17, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 7, wherein the resource correlation module comprises: 
a map layer analysis module (Fig. 1, system 100), configured to load the theme map layers to the base maps for visual presentation ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure. Maps 84, 85 and 86 are shown in the same window), 
create a plurality of sub map layers of the theme map layers ([0042]: FIG. 24 is a system overview depicting layering to compose educational data from multiple sources on a plurality of educational maps) according to time sequence nodes (Fig. 17, [0094]: The time duration of the route then can be an estimated required time to complete all prerequisite nodes), 
configure observation timelines to control visual properties of the sub map layers, and acquire the theme analysis results of the theme map layers ([0108] FIG. 22 is a learning outcome map depicting student traffic analytics… The traffic can indicate… time taken to complete, or any other metrics of student success); 
a boundary filtering module (Fig. 1, system 100), configured to load the base maps, map target data into the base maps ([0020]: FIG. 2 is a flowchart depicting a mapping process) according to geographic coordinates (Fig. 1, [0048]: the system can include a… GPS sensor for determining current position of the computer 110; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
acquire and classify all data within a boundary range according to the boundary range of the current target data (Fig. 16, current area 63), and 
filter data matched with the target data ([0084]: Map search can filter and rank results based on one or a plurality of the following metrics… physical proximity) and 
display the data on the maps (Fig. 10, Fig. 16, [0008]: display the visual educational map); 
a unit evaluation module (Fig. 1, system 100), configured to divide an educational map into a plurality of learning units (Fig. 10, [0067]: In the example, the nodes are departments, subjects and modules, but they could be learning objectives, learning outcomes, certifications, degrees, topics, institutions, or any other packaged units of educational data), 
load data of each learning unit ([0067]: FIG. 10 is an example of an entity hierarchy depicting system entity modeling), 
([0108]: FIG. 22 is a learning outcome map depicting student traffic analytics according to one or more aspects of the disclosure. The “traffic” between outcome 81 and outcome 82 can be the number of students who have accomplished outcome 1 and are currently learning to achieve outcome 2, as shown by label 83), and 
perform learning evaluation according to analysis results ([0107]: This non-obvious application has many useful cases: a capability to run real time analyses to see what learners are doing and be able to make real time business decisions based on these analyses); 
a map layer fusing module (Fig. 1, system 100), configured to fuse the theme map layers to accomplish information extraction of the multiple theme map layers ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), 
acquire and fuse data information of the target regions on different theme map layers at a same time (Fig. 23, [0110]: Maps 84, 85 and 86 are shown in the same window, as opposed to having to open different windows for each different map, as shown in FIG. 24), 
analyze the fused data in the target regions, and obtain analysis results of the target regions ([0112]: Composition analyses can then be run on this layering… The result can then be highlighted on the relevant nodes or edges); and 
a correlation analysis module (Fig. 1, system 100), configured to determine a buffer region (Fig. 16, current area 63) by utilizing geographic coordinates of the target data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
perform data query of different theme map layers for the buffer region ([0035]: FIG. 17 is an illustrative example of routes within a competency map depicting system route-query features), 
establish a space relationship between target data and different theme map layers ([0111]: the system can superimpose a layer on top of an original layer on the map. Every layer is rendered on the map such that displayed information does not overlap [established space relationship]),
determine a space and time relationship between target data and different theme map layer data according to time sequence changes ([0052]: the system updates the visual map in real-time [time relationship] by recalculating the positions of nodes and entities on the map; [0111]: Every layer is rendered on the map such that displayed information does not overlap [established space relationship]).

Regarding Claim 18, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 7, wherein the resource recommendation module comprises: 
a time sequence analysis module (Fig. 1, system 100), configured to perform a time sequence analysis of learning resources and learning effects (Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) ([0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquire learning resource evaluation results ([0090]: In the case when the map has directed edges among nodes, the prerequisite nodes to the result node can also be highlighted, enabling the user to see the entire path required to achieve the result node); 
a path analysis module (Fig. 1, system 100), configured to perform a path analysis of the learning paths and/or learning resources and acquire learning path features ([0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
a resource evaluation module (Fig. 1, system 100), configured to generate and plan for at least one learning path and/or generate and recommend the learning resources according to the learning path features and/or the learning resource evaluation results ([0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
an intelligence learning guidance module (Fig. 1, system 100), configured to sort real-time learning path planning and/or learning resource recommendation by combining a real-time location ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user ([0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 19, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 8, wherein the resource recommendation module comprises:  
a time sequence analysis module (Fig. 1, system 100), configured to perform a time sequence analysis of learning resources and learning effects (Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data ([0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquire learning resource evaluation results ([0090]: In the case when the map has directed edges among nodes, the prerequisite nodes to the result node can also be highlighted, enabling the user to see the entire path required to achieve the result node); 
a path analysis module (Fig. 1, system 100), configured to perform a path analysis of the learning paths and/or learning resources and acquire learning path features ([0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
a resource evaluation module (Fig. 1, system 100), configured to generate and plan for at least one learning path and/or generate and recommend the learning resources according to the learning path features and/or the learning resource evaluation results ([0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
(Fig. 1, system 100), configured to sort real-time learning path planning and/or learning resource recommendation by combining a real-time location ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user ([0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Willcox (US 20170316528 A1) in further view of Heath (US 20130073387 A1).

Regarding Claim 5, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 1. 
However, Willcox does not explicitly teach “wherein the step S5 comprises S51: “parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and S52: searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps”
On the other hand, in the same field of endeavor, Heath teaches parsing user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extracting accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device), and
searching and matching the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 visualizing matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to incorporate the teachings of Heath to include parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and S52: searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 10, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 6. 
However, Willcox does not explicitly teach the system “wherein the user access module comprises a data parsing module, configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module, configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.”
(Fig. 1) wherein the user access module comprises a data parsing module, configured to pars user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extract accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
a resource matching module (Fig. 1), configured to search and match the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 	visualize matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to incorporate the teachings of Heath to include parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the 
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 14, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 2.
However, Willcox does not explicitly teach “wherein the step S5 comprises S5 1: parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and S52: searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.” 
On the other hand, in the same field of endeavor, Heath teaches the method wherein the step S5 comprises S51: parsing user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and
extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
S52: searching and matching the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification) and
visualizing matching results on the maps ([0093]: user customized visual displays showing 3D map presentations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to incorporate the teachings of Heath to include wherein the step S5 comprises S5 1: parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and S52: searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).
 
Regarding Claim 15, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 3.  

On the other hand, in the same field of endeavor, Heath teaches the method wherein the step S5 comprises S51: parsing user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and
extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
S52: searching and matching the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification) and
visualizing matching results on the maps ([0093]: user customized visual displays showing 3D map presentations)

The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 16, Willcox discloses the method for analyzing the educational big data on the basis of the maps according to claim 4. 
However, Willcox does not explicitly teach “wherein the step S5 comprises S51: parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and S52: searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.” 
On the other hand, in the same field of endeavor, Heath teaches the method wherein the step S5 comprises S51: parsing user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and
([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
S52: searching and matching the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification) and
visualizing matching results on the maps ([0093]: user customized visual displays showing 3D map presentations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to incorporate the teachings of Heath to include wherein the step S5 comprises S51: parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and S52: searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 20, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 7. 
However, Willcox does not explicitly teach the system “wherein the user access module comprises a data parsing module, configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module, configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.”
On the other hand, in the same field of endeavor, Heath teaches the system (Fig. 1) wherein the user access module comprises a data parsing module, configured to pars user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extract accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
a resource matching module (Fig. 1), configured to search and match the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 	visualize matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to incorporate the teachings of Heath to include wherein the user access module comprises a data parsing module, configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module, configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user). 

Regarding Claim 21, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 8. 
However, Willcox does not explicitly teach the system “wherein the user access module comprises a data parsing module, configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are 
On the other hand, in the same field of endeavor, Heath teaches the system (Fig. 1) wherein the user access module comprises a data parsing module, configured to pars user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extract accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
a resource matching module (Fig. 1), configured to search and match the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 	visualize matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to 
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 22, Willcox discloses the system for analyzing the educational big data on the basis of the maps according to claim 9.
However, Willcox does not explicitly teach the system “wherein the user access module comprises a data parsing module, configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module, configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.”
On the other hand, in the same field of endeavor, Heath teaches the system (Fig. 1) wherein the user access module comprises a data parsing module, configured to pars user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extract accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
a resource matching module (Fig. 1), configured to search and match the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 	visualize matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to incorporate the teachings of Heath to include wherein the user access module comprises a data parsing module, configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module, configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168                   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168